                                                                                                               United States District Court
                                                                                                                  Southern District of Texas

                                                                                                                     ENTERED
                                                                                                                   January 02, 2020
                                    UNITED STATES DISTRICT COURT
                                                                                                                  David J. Bradley, Clerk
                                     SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

ELIAS DELEON JR.                                                §
                                                                §
                                                                §
VS.                                                             § CIVIL ACTION NO. 7:18-CV-00331
                                                                §
LORIE DAVIS, Director, Texas                                    §
Department of Criminal Justice,                                 §
Correctional Institutions Division                              §


                 ORDER ADOPTING REPORT AND RECOMMENDATION
         Before the Court is Petitioner Elias DeLeon, Jr.’s petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a report and
recommendation. On October 9, 2019, the Magistrate Court issued the Report and
Recommendation, recommending that Respondent’s motion to dismiss be GRANTED, that the
§ 2254 petition be DENIED, and that this civil action be DISMISSED with prejudice. It was
further recommended that a Certificate of Appealability be DENIED. The time for filing
objections has passed and no objections have been filed.
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, Respondent’s motion to dismiss is GRANTED
and the § 2254 petition is DENIED. Finally, this civil action is DISMISSED with prejudice and
a Certificate of Appealability is DENIED.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 2nd day of January, 2020.

                                                                    ___________________________________
                                                                               Micaela Alvarez
                                                                          United States District Judge

1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed,
the [district] court need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’ ” Douglas v. United States Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P.
72(b) advisory committee’s note (1983)) superceded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS
Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5 (5th Cir. April 2, 2012).

1/1
